Gkeen, J.
delivered the opinion of the court.
In the direction given to the jury in this case, the court erred. The settled rule in executing contracts is, to give the value of the land at the time the covenant was broken, with interest thereon. It was not broken until Yow-ell paid the $100, which was on the twenty-third of January 1832. If Hopkins had then conveyed, Yowell •would only have been benefited by the value of the land; and as no conveyance was made, he sustains damages only to that amount. It is, therefore, a rule of justice, as well as one of settled law, that the value at the date of the breach should be the measure of damages. The judgment must be reversed, and the cause remanded for another trial.
Judgment reversed.